     Case 2:21-cv-00291-KJM-AC Document 25 Filed 08/13/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    DARIUS ROMERO,                                    No. 2:21-cv-0291 KJM AC P
11                      Petitioner,
12           v.                                         ORDER
13    MARCUS POLLARD, WARDEN,
14                      Respondent.
15

16          Petitioner, a state prisoner proceeding pro se and in forma pauperis, has filed an

17   application for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. The matter was referred to

18   a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

19          On August 9, 2021, petitioner filed a request for case status. ECF No. 24. As petitioner

20   has been informed by the Clerk’s Office (see August 9, 2021, docket annotation), respondent filed

21   a motion to dismiss on July 23, 2021. ECF No. 16. In order to ensure that petitioner has a fair

22   opportunity to respond to the motion, the court HEREBY ORDERS AS FOLLOWS:

23          1. The Clerk of Court is directed to send petitioner a courtesy copy of respondent’s

24   motion to dismiss, ECF No. 16; and

25          2. Within thirty days from the date of this order, petitioner shall file a response to

26   respondent’s motion to dismiss.

27   DATED: August 12, 2021

28
